| iWALTZER, Judge,
dissents with reasons.
I respectfully dissent.
Plaintiffs counsel offered a settlement on 20 July 1994 “on the basis of a release of all claims for maintenance and cure as well as an agreement not to file an appeal.” The defense counsel’s reply, upon which plaintiff relies, makes clear that it is that offer that is accepted:
As you are aware, our client has offered to settle Mr. Grace’s maintenance and cure into the future for a total of $150,000. This offer has been on the table since the end of the trial on July 14, 1994.
It seems beyond doubt that the reference to “this offer”, which “has been on the table since ... July 14, 1994” is dispositive evidence that defense counsel had no intention to change his offer to no longer require dismissal of the pending appeal.
I agree with the Chief Judge that the case should be remanded in order to allow plaintiff to introduce evidence, if there is any, that would show that defense counsel did, in fact, change his mind and his offer between the time of trial and 6 September 1994. Absent such proof, there simply is no evidence that there was a meeting of the minds and a new, revised offer of settlement by Zapata.